                                                                          FILED
                                                                           JAN 24 2U,;,
                                                                           Clerk, U.S Courts
                                                                           District Of Montana
                                                                            Missoula Division
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 ERIC CHRISTOPHER                                      CV 1914-M-DLC
 DROEGEMEIER,
                                                            ORDER
              Plaintiff,
 V.

 MATTHEW G. WHITAKER,
 KIRSTJEN M. NIELSEN, L.
 FRANCIS CISSNA, and EDWARD A.
 NEWMAN,

              Defendants.


      Before the Court is Plaintiff Eric Christopher Droegemeier's Motion for Pro

Hae Vice Admission of Jeffrey B. Widdison. (Doc. 4.) Mr. Widdison's

application appears to be in order.

      Accordingly, IT IS ORDERED that Plaintiffs motion to admit Jeffrey B.

Widdison pro hac vice (Doc. 4) is GRANTED on the condition that Mr. Widdison

does his own work. This means that Mr. Widdison must (1) do his own writing,

(2) sign his own pleadings, motions, and briefs, and (3) appear and participate

personally. Counsel shall take steps to register in the Court's electronic filing




                                                             SCAN1'JED
system ("CM-ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Widdison, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this     24 -Ht day of January, 2



                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                          2
